In a foreclosure action, judgment for plaintiffs unanimously affirmed, with costs. There was never any actual or unconditional tender by the subsequent owner in satisfaction of the amount due for interest, taxes and the costs. It was not shown on the trial that he was able and willing to pay, and no money was produced or made available to the plaintiffs so that the defaults might be remedied and the complaint dismissed under section 1077-e of the Civil Practice Act. Other questions raised are not necessary for the determination of this appeal and, therefore, are not decided. Present — ■ Lazansky, P. J., Carswell, Davis, Adel and Close, JJ.